Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0004290
                                                       07-JUL-2016
                         SCWC-13-0004290               08:54 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


KE KAILANI DEVELOPMENT, LLC, a Hawaii limited liability company,

    and MICHAEL J. FUCHS, Petitioners/Plaintiffs-Appellants,


                                vs.


  KE KAILANI PARTNERS LLC, a Hawaii limited liability company,

  HAWAII RENAISSANCE BUILDERS LLC, a Delaware limited liability

 company, BAYS LUNG ROSE & HOLMA, a Hawaii law partnership, and

     GEORGE VAN BUREN, solely in his capacity as Foreclosure

         Commissioner, Respondents/Defendants-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-13-0004290; CIV. NO. 11-1-1577-07)


        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

  (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,

and Circuit Judge Trader, in place of Recktenwald, C.J., recused)


          The application for writ of certiorari, filed on May

23, 2016, is hereby dismissed.

          DATED: Honolulu, Hawai'i, July 7, 2016.


Gary Victor Dubin and             /s/   Paula A. Nakayama

Frederick J. Arensmeyer, 
        /s/   Sabrina S. McKenna

for petitioners Ke Kailani

Development, LLC and Michael      /s/   Richard W. Pollack

J. Fuchs
                         /s/   Michael D. Wilson

Terence J. O’Toole, Sharon V.     /s/   Rom A. Trader

Lovejoy, and Andrew J.

Lautenbach,

for respondents Ke Kailani

Partners, LLC, and Hawaii

Renaissance Builders, LLC